People v Smith (2019 NY Slip Op 08102)





People v Smith


2019 NY Slip Op 08102


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (1619/03) KA 03-00350.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDAMION SMITH, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.